                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



 HUI MINN LEE,                               )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )             Case No. 1:18-cv-1046
                                             )
 MARKET AMERICA, INC.,                       )
                                             )
                      Defendant.             )

                                   NOTICE OF APPEARANCE

       COMES NOW the Law Firm of Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C., by

Camilla F. DeBoard, Attorney, and hereby gives notice of appearance on behalf of Defendant

Market America, Inc. in the above-captioned matter.

       Respectfully submitted this the 11th day of May, 2020.


                                            /s/Camilla F. DeBoard
                                            Camilla F. DeBoard
                                            Attorney for Defendant
                                            NC Bar No. 41265
OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




       Case 1:18-cv-01046-WO-JLW Document 21 Filed 05/11/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the date noted below, I electronically filed the Notice of Appearance
with the Clerk of Court using the CM/ECF system which will send notification of filing to the
following:

       Angela N. Gray
       Gray Newell Thomas, LLP
       7 Corporate Center Ct, Ste. B
       Greensboro, NC 27408
       Email: angela@graynewell.com


       Theresa M. Sprain
       Womble Bond Dickinson (US) LLP
       555 Fayetteville Street, Suite 1100
       PO Box 831
       Raleigh, NC 27601
       Email: Theresa.Sprain@wbd-us.com

       This the 11th day of May, 2020.


                                              /s/Camilla F. DeBoard
                                              Camilla F. DeBoard
                                              Attorney for Defendant
                                              NC Bar No. 41265


OF COUNSEL:

Teague Rotenstreich Stanaland Fox & Holt, P.L.L.C.
Post Office Box 1898
Greensboro, NC 27402-1898
Telephone: (336) 272-4810
Facsimile: (336) 272-2448
E-mail: cfd@trslaw.com




       Case 1:18-cv-01046-WO-JLW Document 21 Filed 05/11/20 Page 2 of 2
